Citation Nr: 0922234	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-05 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a left 
arm injury.

2. Entitlement to service connection for a migraine headache 
disorder as secondary to surgery for a left arm injury.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The appellant had reported service from October 1996 until 
December 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The AOJ appears to have determined that the appellant had 
active duty.  A BIRLS record associated with the file 
indicates service from October 1996 until December 2004.  
However, a September1996 examination of record indicates that 
it was conducted for civilian purposes not active duty 
purposes.

In his notice of disagreement from October 2007, the 
appellant reported that he had an injury to his left arm 
while "on reserve duty" with the Army, while in his 
February 2008 formal appeal he stated that he was "enlisted 
in the National Gurad" at the time of his injury.  When 
considering claims for service connection, active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
(IDT) during which the individual concerned was disabled from 
an injury incurred or aggravated in the line of duty. See 38 
U.S.C.A. § 101(24) (West 2002 & Supp. 2008); see also 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Paulson v. 
Brown, 7 Vet. App. 466, 469-70 (1995); and Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

In the present case VA made request to the Personnel 
Information Exchange System and to the Record Management 
Center in May 2007 seeking information on the appellant's 
Navy service.  VA failed, however, to also pursue records 
which would tend to corroborate the period of National Guard 
service.

Additional, specific, records may contain information crucial 
to the appellant's claim regarding his periods of active 
service, and an effort should be made to procure such 
records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall attempt to obtain a copy 
of a DD-214 for the claimed period of 
active duty.

2.  The AOJ shall attempt to confirm any 
period of ACDUTRA or INACDUTRA with the 
army or National Guard.

3. The Army National Guard service records 
should be retrieved and reviewed to 
determine whether there are any relevant 
service records.

4.  The AOJ should request that the 
appellant submit copies of all records in 
his possession to include DD 214, 
contracts, pay records, and orders to 
report.  The appellant should indicate 
whether he is still in a unit. 

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




